DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the Response to Election/restriction received on 08/10/2022. Applicant elected Species III (Fig. 6) without traverse to continue prosecution and indicated Claims 1-20 are drawn to the elected Species. 
Claims 1-20 are examined.

Objection to the Specification
The disclosure is objected to because of the following informalities: the number of the co-pending US Patent Application is missing.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “noise attenuation features” in Claims 1, 8, and 13, and “second attenuation structure” in Claims 4-11, 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is the cell 220, Fig. 6C, and elements therein and/or direct fluid communication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 11 is/are objected to because of the following informalities: 
Claim 3, L. 2 “one or more of the frequencies” should be “the one or more frequency”, “one or more of the frequencies” and L. 3 “one or more of the frequencies” should be “the one or more frequency”.
Appropriate correction required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach (US 2019/0063318).

Regarding Claim 1: Roach discloses a device (see annotated figure ‘318), comprising: an acoustic panel (100; Fig. 4) including an acoustic property ([0031] interactions/resonances between thickness, neck width, and/or volume of cells and sound waves) varying commensurately as a function of a 5position in the acoustic panel relative to one or more sources of acoustic waves in acoustic communication with the acoustic panel (see [0031] and annotated figure ‘318), the acoustic waves having one or more acoustic signatures associated with the one or more sources ([0031] frequencies), wherein the acoustic property is tailored, as a function of the position, to attenuate transmission of the acoustic waves having the one or more acoustic signatures ([0031]).

    PNG
    media_image1.png
    982
    816
    media_image1.png
    Greyscale




Regarding Claim 2: Roach discloses all the limitations of Claim 1 as stated above, and further discloses wherein the acoustic signature comprises one or more frequencies and the acoustic property is tuned to attenuate the transmission of the one or more frequencies (see [0031]).

Regarding Claim 4: Roach discloses all the limitations of Claim 1 as stated above, and further discloses wherein the acoustic panel comprises a plurality of noise attenuating features (cells 120, 220, 320 and elements therein and/or characteristics coupled thereto, e.g. cavity forming resonator, volume, sizes, separator 150, 250, 350 ; Figs. 5-6) at different locations across an area of the acoustic panel (see annotated figure ‘318), each of the noise 20attenuating features having a diameter and shape ([0030-31, 34] thickness, neck width, shape, and/or volume) and each of the noise attenuating features having the acoustic property tailored by at least one of the diameter or the shape ([0030-31, 34]), the at least one of the shape or the diameter tailored at the different locations so as to vary the acoustic property as a function of the position relative the one or more sources ([0031, 34] and annotated figure ‘318).

Regarding Claim 5: Roach discloses all the limitations of Claim 1 as stated above, and further discloses wherein the noise attenuating features each comprise a cell, a cavity, or a resonator (cells 120 and 220 and elements therein and/or characteristics coupled thereto, e.g. cavity forming resonator ; Figs. 5-6).


Regarding Claim 6: Roach discloses all the limitations of Claim 1 as stated above, and further discloses wherein the noise attenuating features each comprise a Helmholtz resonator (“Helmholtz resonator” [0030]).

Regarding Claim 7: Roach discloses all the limitations of Claim 1 as stated above, and further discloses the acoustic panel includes: one or more first regions (17 and/or 23; Fig. 3) having a first density of the noise attenuating features (volume of cells per area), wherein 5the first density varies as a function of the position in the first region (see [0031] and Fig. 3), and a second region (25; Fig. 3) having a second density of the noise attenuating features (volume of cells per area), wherein the second density is lower than the first density and the second density varies as a function of the position within the second region (see annotated figure ‘318).

Regarding Claim 8: Roach discloses all the limitations of Claim 1, as stated above, and further discloses wherein the acoustic panel comprises 5 of the noise attenuating features in a row (see annotated figure ‘318), wherein each of the 5 noise attenuating features in the row has a different value for the diameter or a different shape (thickness of the cell; see annotated figure ‘318) so that the acoustic property is different at each of the 5 noise attenuating features ([0031]).

Regarding Claim 9: Roach discloses all the limitations of Claim 4, as stated above, and further discloses wherein the acoustic panel includes one or more regions wherein a density of the noise attenuating features varies gradually (see annotated figure ‘318), continuously, or so that the acoustic property varies as a function of the position with a spatial resolution of less than 10 inches.

Regarding Claim 10: Roach discloses all the limitations of Claim 4, as stated above, and further discloses the noise attenuating features are additively 20manufactured (see [0043]).

Regarding Claim 11: Roach discloses all the limitations of Claim 4, as stated above, and further discloses wherein the noise attenuating features are in a core of the acoustic panel or are attached to a part comprising the panel and the one or more sources of the acoustic waves (see Figs. 4-6, and 8 wherein the support structures are within the core of the acoustic panel).

Regarding Claim 12: Roach discloses all the limitations of Claim 1, as stated above, and further discloses wherein the one or more sources comprise a plurality of distinct subsystems (see annotated figure ‘318) of an aircraft engine (11; Fig. 3) and the acoustic property varies locally in the acoustic panel as a function of the position relative to each of the distinct subsystems (see annotated figure ‘318).

Regarding Claim 13:  Roach discloses an apparatus (see annotated figure ‘318), a nacelle (14; Fig. 3) including the acoustic panel of claim 1 (see claim 1); and a gas turbine engine (11; Fig. 3) disposed in the nacelle, wherein the gas turbine engine comprises the one or more sources (see annotated figure ‘318).

Regarding Claim 14: Roach discloses all the limitations of Claim 1, as stated above, and further discloses the acoustic signature comprises a measured acoustic signature (“preselected frequency” [0034]) and the acoustic property is tuned to suppress the transmission of the acoustic waves having the measured acoustic signature ([0034]).

Regarding Claim 15: Roach discloses all the limitations of Claim 1, as stated above, and further discloses the one or more sources are in a gas turbine engine (12; Fig. 3) having a design (the engine has necessarily a design) and the measured acoustic signature is a characteristic of the design (the noise frequencies, and in particular the “selected frequency” emitted by the engine are a function of the design ), and the acoustic panel has the acoustic property tailored or tuned to attenuate the transmission of the acoustic waves having the measured acoustic signature associated with the design ([0034]).

Regarding Claim 16: Roach discloses a method of making (see [0042])  an acoustic panel (100; Fig. 4), comprising: making the acoustic panel including an acoustic property ([0031] interactions/resonances between thickness, neck width, and/or volume of cells and sound waves)varying as a function of a position in the acoustic panel relative to one or more sources of acoustic waves in acoustic communication with the acoustic panel (see [0031] and annotated figure ‘318),, the acoustic waves having one or more acoustic signatures associated with the one or 20more sources ([0031] frequencies), wherein the acoustic property is tailored, as a function of the position, to attenuate transmission of the acoustic waves having the one or more acoustic signatures ([0031]).

Regarding Claim 17: Roach discloses all the limitations of Claim 16, as stated above, and further discloses (a) obtaining or measuring the acoustic signature of the one or more sources (“preselected frequency” [0031] and Fig. 10); and  25(b) fabricating the acoustic panel tailored to attenuate the acoustic signature obtained or measured in (a) ([0031]).

Regarding Claim 18: Roach discloses all the limitations of Claim 16, as stated above, and further discloses forming a plurality of noise attenuating features  (cells 120 and 220 and elements therein and/or characteristics coupled thereto, e.g. cavity forming resonator, volume, sizes, separator 150, 250, 350 ; Figs. 5-6) at different locations across an area of the acoustic panel (see annotated figure ‘318), each of the noise attenuating features having a diameter and shape ([0030-31, 34]) and each of the noise attenuating features having their 30acoustic property tailored by at least one of the diameter or the shape, the at least one of the shape or -22-19-2074-US-NP the diameter tailored at the different locations so as to vary the acoustic property as a function of the position ([0030-31, 34] and annotated figure ‘318).

Regarding Claim 19: Roach discloses all the limitations of Claim 18, as stated above, and further discloses the noise attenuating features are additively 20manufactured (see [0043]).

Regarding Claim 20: Roach discloses all the limitations of Claim 19, as stated above, and further discloses the noise attenuating features each comprise a Helmholtz resonator (“Helmholtz resonator” [0030]) and  the one or more sources comprise a plurality of distinct subsystems (see annotated figure ‘318) of an aircraft engine (11; Fig. 3) and the acoustic property varies locally in the acoustic panel as a function of the position relative to each of the distinct subsystems (see annotated figure ‘318).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roach (US 2019/0063318) in view of Cora (Acoustic instabilities control using Helmoltz resonators, Applied Acoustics 77 (2014) 1-10).

Regarding Claim 3: Roach discloses all the limitation of Claim 2,  wherein the acoustic property is tailored with a spatial resolution (width of cells 120, 220, 320, Figs. 3-4, 6, and 9) such that the acoustic panel targets one or more of the frequencies so as to selectively attenuate the one 15or more of the frequencies with a frequency resolution (a frequency resolution is necessarily present) across a frequency range from 100 Hz to 7 kHz (see Fig. 10).
However, Cora teaches an acoustic system with Helmholtz resonators (Figs. 1-a) ) wherein decreasing the frequency resolution (and equivalently the spatial resolution of resonator, i.e. number of resonators) increases the absorption coefficient (see in Fig. 4 how as the width of the absorption, i.e. frequency resolution, decreases,  the absorption coefficient increase).
Therefore the frequency resolution is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is increasing in absorption/efficiency.  Therefore since the general conditions of the claim, were taught in the prior art by Roach, it is not inventive to discover the optimum values of the frequency resolution by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have decrease the frequency resolution, to have a frequency resolution less than 10 Hz in order to increase efficiency. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741   


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741